DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12, 17-20 have been canceled. Claims 11, 13-16, 21-31 are pending.
Applicant's arguments filed 1-8-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
Applicants’ incorporation of Streckfuss-Bomeke, Cai, Giorgetti, Hu, Sommer (pg 15, para 43), Takahashi, Okita, Nakagawa, Takahashi, Meissner, Yu, Park, and the WO documents (pg 16, para 45)… …Viczian 2009, Viczian 2010, Harris 1992 (pg 59, para 111) and elsewhere is objected to because the references describe specific species of cells and specific protocols and reagents to differentiate those pluripotent cells into retinal cells that are not disclosed by applicants. Only patent applications or patent application publications can be used to incorporate “essential material” into a patent application MPEP 608.01(p) (37 CFR 1.57). Applicants did not specifically point to and discuss the “essential materials” disclosed in the non-patent references required to arrive at the invention. Item e) of 37 CFR 1.57 allows incorporation by reference of non-patent literature for “non-essential material”. 

For example, applicants rely on the teachings of Viczian (2009), Viczian (2010), and Zuber (2003) in Example 1, 5, 9 to determine how to use [non-disclosed species of] Tbx3 and Pax6 to differentiate [non-disclosed species of] pluripotent cells into retinal progenitors. These references described administering eye factors, specifically Tbx3 and Pax6, to pluripotent Xenopus cells and culturing them to obtain a retinal lineage (see art rejection); however, assuming the Examples 1, 5, 9 are limited to Xenopus, the specification does not teach how a protocol of Viczian (2009), Viczian (2010) or Zuber (2003) was modified to arrive at the claimed invention. The examples do not teach XAP-2 or transducin expression (Examples 1-9) correlate to retinal progenitors because XAP-2 and transducin are rod photoreceptor markers (fully differentiated cells of the retina). If the Examples are limited to mouse or human embodiments, the specification does not teach how the Xenopus protocols of Viczian (2009), Viczian (2010) or Zuber (2003) were modified for mammalian cells to arrive at mammalian embodiments of the claimed invention. Accordingly, the reliance upon Viczian (2009), Viczian (2010) or Zuber (2003) is “essential material”, and the phrase “incorporated herein by reference” must be deleted throughout the specification unless it is context of a Patent or Patent Application Publication.
Response to arguments
Applicants argue it is quite clear what is being incorporated into the specification via the NPL. Applicants’ argument is not persuasive. EVERYTHING from the NPL has been incorporated-by-reference; however, they include essential material required to perform the method. While the non-patent references were available at the time of filing and can be used to help establish what was enabled, their disclosures cannot be incorporated by reference into the specification of the instant application because they contain “essential material” regarding specific species of cells and specific protocols and reagents required to differentiate pluripotent cells into retinal cells that are not disclosed by applicants.
Viczian (2009), Viczian (2010), and Zuber (2003) in Example 1, 5, 9 described administering eye factors, specifically Tbx3 and Pax6, to pluripotent Xenopus cells and culturing them to obtain a retinal lineage (see art rejection); however, assuming the Examples 1, 5, 9 are limited to Xenopus, the specification does not teach how a protocol of Viczian (2009), Viczian (2010) or Zuber (2003) was modified to arrive at the claimed invention. The examples do not teach XAP-2 or transducin expression (Examples 1-9) correlate to retinal progenitors because XAP-2 and transducin are rod photoreceptor markers (fully differentiated cells of the retina). If the Examples are limited to mouse or human embodiments, the specification does not teach how the Xenopus protocols of Viczian (2009), Viczian (2010) or Zuber (2003) were modified for mammalian cells to arrive at mammalian embodiments of the claimed invention. Accordingly, the reliance upon Viczian (2009), Viczian (2010) or Zuber (2003) is “essential material”.

Election/Restrictions
Applicant’s election of Group IV, claims 11-16, in the reply filed on 6-15-18 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 13-16, 21-31 remain under consideration. 
Claim Rejections - 35 USC § 112
Enablement
Claims 11, 13-16, 21-31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A) The specification does not enable administering Tbx3 and Pax6 to any species of vertebrate pluripotent cell, and culturing them under conditions such that any retinal progenitor is obtained as broadly encompassed by claims 11 and 24 other than Xenopus. 
Claim 1 is drawn to an in vitro method of producing an enriched population of retinal progenitor cells from a population of vertebrate pluripotent stem cells comprising: 
administering Tbx3 and Pax6 to the vertebrate pluripotent stem cells; and 

Claim 24 is drawn to a method of producing retinal progenitor cells, comprising: administering Tbx3 and Pax6 to a population of vertebrate pluripotent stem cells in vitro; and culturing the population of vertebrate pluripotent stem cells under conditions suitable to produce a preparation of retinal progenitor cells from the population of 3FILED VIA EFS-Web on 24 July 2020Application No.15/587,254 Docket No. 2013-11OUSO1 vertebrate pluripotent stem cells, wherein the retinal progenitor cells are characterized as enriched.
Claim 11 and 24 encompass using any pluripotent cell from any vertebrate species of cell. Pluripotent cells include embryonic stem cells or induced pluripotent stem (iPS) cells. Vertebrates include fish, reptiles, amphibians, birds, and mammal, but not insects or amoeba. 
Claims 11 and 24 require the method occurs in vitro which encompasses embryonic tissue in vitro because the embryonic tissue is in culture and because it is the method used by applicants on pg 70 (Example 9; Fig. 17).  
Unpredictability 
It was unpredictable whether administering Pax6 and Tbx3 to any vertebrate species of pluripotent cells and culturing them “under suitable conditions” would result in retinal progenitors as broadly encompassed by claims 11 and 24 other than Xenopus. 
Using Pax6 alone to differentiate mammalian pluripotent cells into retinal cells was well-known as shown by Volkner (Stem Cell Reports, April 12, 2016, Vol. 6, pg 

    PNG
    media_image1.png
    926
    655
    media_image1.png
    Greyscale
 		          
Unlike Pax6, the role of Tbx3 in eye development was unknown in any species other than Xenopus. In particular, Zuber (Development, 2003, Vol. 130, pg 5155-5167) transfected 2-cell Xenopus embryos with RNA encoding a number of factors that affect Accordingly, the role of Tbx3 alone or in combination with Pax6 or the other eye factors disclosed by Zuber was also unknown in any species other than Xenopus and was limited to being used in combination with Pax6. 
In fact, it was unpredictable whether Tbx3 in combination with Pax6 has ANY role in mammalian eye formation. Davenport (Development, 2003, Vol. 130, pg 2263-2273) knocked out the Tbx3 gene in mice. Limb formation and apocrine gland development were negatively impacted; however, pictures of the embryonic eye were normal. Lopez (Dev Biol, 2018, Vol. 444, pg S337-S351) taught “Loss of Tbx3 in murine neural crest reduces enteric glia and causes cleft palate, but does not influence heart development or bowel transit” (title); Lopez shows the embryonic eyes were normal (pg S341, Fig. 2A). This is unlike applicants’ work in Xenopus - applicants knocked down Tbx3 and showed retinal defects (pg 64, para 118). Therefore, Davenport and Lopez show it was unpredictable whether Tbx3 in combination with Pax6 would have ANY role in differentiating pluripotent mammalian cells into a retinal lineage because, unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development.
This unpredictability of whether Tbx3 in combination with Pax6 has a role in differentiating mammalian pluripotent cells into a retinal lineage is also supported by Ivanova (Nature, 2006, Vol. 442, 533-538) who taught tbx3 is required for self-renewal of the pluripotent phenotype in mouse ES cells in vitro (pg 535, Col. 1, “Discussion”) and that “Esrrb and Tbx3 are necessary to block the differentiation into mesoderm, ectoderm and neural crest cells but are not required to repress trophectoderm differentiation” (pg 537, col. 2, line 10). In other words, Ivanova shows tbx3 functions “to suppress ES cell differentiation in vitro” in mice (pg 535, col. 2, last 10 lines). Ivanova confirms it was unpredictable whether Tbx3 in combination with Pax6 would have ANY effect on differentiating mouse pluripotent cells into a retinal lineage because Tbx3 prevents differentiation of pluripotent mouse cells. 
The unpredictability of using Tbx3 in combination with Pax6 within the realm of differentiating pluripotent cells into a retinal lineage is further supported by Arnolds (2015/0164957) who taught the role of tbx3 in developing mammals is for differentiation of cardiomyocytes without mentioning any eye development issues (pg 27, Example 5; Fig. 30-35). Arnold confirms it was unpredictable whether Tbx3 in combination with Pax6 would have ANY effect on differentiating mouse pluripotent cells into a retinal lineage because the role of Tbx3 in mouse development is in the realm of cardiomyocytes.
Furthermore, a factor that affects eye development in one species (alone or together with other factors) may not have a role in another species. The factors that t was unpredictable whether Tbx3 in combination with Pax6 would have ANY effect on differentiating mouse pluripotent cells into a retinal lineage because an eye factor in Xenopus is not necessarily an eye factor in mice.
Finally, Esmailpour (Stem Cells, 2012, Vol. 30, pg 2152-2163) teach “TBX3 plays distinct roles in regulating self-renewal and differentiation in human and mouse ES cells” (end of abstract). As such, it was unpredictable whether Tbx3 in combination with Pax6 would have ANY effect on differentiating mouse pluripotent cells into a retinal lineage because Tbx3 has distinct roles mice and humans. 
Accordingly, it was unpredictable whether Tbx3 in combination with Pax6 has a role in differentiating any species of vertebrate pluripotent cells into retinal progenitors as broadly encompassed by claims 11 and 24 other than Xenopus. 
Teachings in the specification 
Pg 12, para 33, describes Fig. 17 relating to Example 9: “FIGs. 17A-17V demonstrate that Tbx3 and Pax6 are sufficient in combination, for specification of pluripotent cells to a retinal fate. FIGs. 17A-17T show pluripotent cells isolated from embryos injected with the indicated mRNAs were transplanted to the flank of stage 15 embryos and grown to tadpoles (ACT—>Flank). Arrowheads in FIGs. 17A-17E indicate location of YFP positive transplant (green fluorescence, FIGs. 17A-17E). FIGs. 17F-17T show sections of transplanted cells stained for a neural marker (Tubb2b, orange), rod 
Pg 15, para 15, discusses vertebrate eye development, and pg 19, para 49, teaches the pluripotent cells used for differentiation can be from any mammal, such as cats, dogs, cattle, horses, pigs, sheep, goats, mice rabbits, rats, guinea pigs, non-human primates and humans. 
mRNA and microinjection are described on pg 57-58, para 106-107. 
It is assumed that Examples 1-9 are limited to Xenopus as stated at the beginning of the Examples (pg 57, “Material and Methods for Examples 1-9 [0104] Animals. Xenopus laevis embryos…”). 
The title of Example 1 (pg 59) states Tbx3 differentiates pluripotent cells into retinal lineage “in context of the eye field”. The purpose of Example 1 was to determine “which EFTFs could specify retina” in an embryo. Specifically, 2 cell Xenopus embryos were transfected with individual eye field factors and cultured until an “animal cap” formed. “Donor animal cap cells” from the cultured embryos were transplanted into an eye lesion of a recipient stage 15 Xenopus embryo. The transplanted embryos were cultured until retinal tissue was obtained which was sectioned and stained for the rod photoreceptor marker XAP-2. These steps are inferred by Example 1 taken with Fig. 1, the description of Fig. 1 on pg 6, pg 57, para 104 which states the examples are limited to Xenopus, Viczian (2009), Viczian (2010), and Zuber (2003) cited in Example 1. “Only 

    PNG
    media_image2.png
    286
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    261
    409
    media_image3.png
    Greyscale

Example 2 (pg 60) describes the expression pattern of Tbx3 in Xenopus embryos during eye development. 
Example 3 (pg 61) teaches Tbx3 is required for normal Xenopus eye formation. 
Example 4 (pg 62) teaches Tbx3 is required for the retinal and neural inducing activity of Noggin in Xenopus. 
the flank of a recipient stage 15 Xenopus embryo. The transplanted embryos were cultured and the tissue from the transplant was stained for the rod photoreceptor marker XAP-2. These steps are inferred by Example 5 taken with Fig. 7, the description of Fig. 7 on pg 8-9, pg 57, para 104 which states the examples are limited to Xenopus, and the teachings of Viczian (2009), Viczian (2010), and Zuber (2003) cited in Example 1 regarding transplantation into the flank of stage 15 Xenopus embryos. Applicants conclude Tbx3 is a neural inducer in Xenopus but is not sufficient alone to differentiate pluripotent cells into rod photoreceptors as determined by XAP-2 expression.  
Example 6 (pg 64) teaches Tbx3 “specifies spinal cord” but not retina. 
Example 7 (pg 66) teaches Tbx3 represses BMP4 in pluripotent cells during “eye field specification”. 
Example 8 (pg 68) teaches Tbx3 is required for neural patterning during “eye field stages” and Tbx3 knockdown causes death in retinal progenitors and eye defects. 
Example 9 (pg 70) refers to Fig. 17 which is described on pg 12 and includes details of the protocol which are limited to: transfecting 2-cell Xenopus embryos with mRNA encoding Pax6 and Tbx3, culturing the transfected embryos, isolating Xenopus “animal caps” (i.e. pluripotent cells) from the cultured embryos at stage 9, culturing the isolated “animal caps” to stage 15, and transplanting the stage 15 “animal caps” such 
Rejection
Examples 1-9 are limited to using Tbx3 alone or together with Pax6 in Xenopus and do not correlate the results in Xenopus to mammals, birds, fish or any other vertebrate as broadly encompassed by claims 11 and 24. It was unpredictable whether Tbx3 in combination with Pax6 would have ANY role in differentiating pluripotent mammalian cells into a retinal lineage because, unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development (Davenport, Lopez), because Tbx3 prevents differentiation of pluripotent mouse cells (Ivanova), because the role of Tbx3 in mouse development is in the realm of smooth muscle (Arnolds), because an eye factor in Xenopus is not necessarily an eye factor in mice (Viczian 2006), and because Tbx3 has distinct roles mice and humans (Esmailpour). Applicants discuss vertebrate eye formation on pg 5, para 15, without providing any correlative guidance between using Tbx3 and Pax6 in Xenopus and using Tbx3 and Pax6 in mammals, birds, fish or any other vertebrate as broadly encompassed by claims 11 and 24. The Xenopus 2-cell embryos and “animal cap” tissue in Examples 1-9 are the only source of pluripotent Xenopus cells exemplified by applicants when read in view of the references cited therein, specifically Viczian (2010; “pluripotent nature of the Xenopus laevis animal cap” - abstract). The specification mentions using mammalian pluripotent cells (pg 19, para 49, but does not correlate Xenopus embodiments to mammalian embodiments. Example 9 discusses using Xenopus Tbx3 and Pax6 together in Xenopus to differentiate pluripotent cells into a retinal lineage but does not teach how to apply the 

B) The specification does not enable administering any Tbx3 and Pax6 to any Xenopus pluripotent cell by any means or culturing the cells under any “conditions suitable” to produce any retinal progenitors as broadly encompassed by claims 11 and 24 other transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Pax6 and Tbx3, culturing the transfected embryos, isolating “animal cap” tissue (i.e. pluripotent cells) from the cultured embryos (at stage 9), culturing the isolated “animal cap” tissue to stage 15, and transplanting the stage 15 “animal cap” tissue  into recipient embryos such that cells expressing Tubb2b (neural marker) and transducin (Gαt1) or XAP-2 (rod photoreceptor markers) are obtained. 
The Xenopus 2-cell embryos and “animal cap” tissue (stage 9) in Examples 1-9 are the only source of pluripotent Xenopus cells exemplified by applicants when read in 
The specification does not correlate administering Tbx3 and Pax6 to a 2-cell Xenopus embryo to administering Tbx3 and Pax6 to Xenopus animal cap tissue (pluripotent), a Xenopus pluripotent cell line, a disaggregated Xenopus embryo, or a disaggregated Xenopus animal cap. The specification does not teach how to culture disaggregated Xenopus embryo, disaggregated animal cap tissue, a pluripotent Xenopus cell line without the context of the Xenopus embryo or animal cap. Accordingly, the claims should be limited to administering Tbx3 and Pax6 to a Xenopus 2-cell embryo.
The specification and the art at the time of filing are limited to introducing Tbx3 and Pax6 as mRNA. The specification does not teach any means of introducing Tbx3 and Pax6 into Xenopus pluripotent cells as proteins or vectors comprising cDNA encoding Tbx3 and Pax6. The specification does not correlate introducing Tbx3 and Pax6 as mRNA to introducing Tbx3 and Pax6 protein or vectors comprising cDNA encoding Tbx3 and Pax6 such that the protein would function as required to cause differentiation into a retinal lineage. Accordingly, the claims should be limited to administering mRNA encoding Tbx3 and Pax6.

The specification is limited to culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing them until stage 15, and transplanting them into a recipient Xenopus embryo to obtain cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12). The specification does not correlate culturing transfected 2-cell Xenopus embryos and isolating animal caps with merely culturing the transfected 2-cell Xenopus embryo. The specification does not correlate transplanting the animal caps into recipient embryos such that cells expressing XAP-2 (Examples 1, 5, 6) or transducin (Example 9) are obtained to merely culturing transfected 2-cell embryos such that a retinal lineage is obtained. The specification does not provide any “conditions suitable” for merely culturing transfected Xenopus 2-cell embryos or animal caps such that a retinal lineage is obtained. Accordingly, the claims are missing the essential steps required for obtaining retinal lineages in Xenopus, i.e. culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing 
The specification does not enable obtaining retinal progenitors as broadly encompassed by claims 11 and 24. Specifically, applicants do not provide adequate guidance that cells “organized into an eye-like structure” (pg 70, para 130) correlate to “retinal progenitors” as claimed. Applicants do not correlate cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12) to any retinal progenitor known in the art at the time of filing. Applicants describe rod photoreceptor markers XAP-2 (pg 8, para 23; pg 9, para 26; pg 11, para 31, et al.) and transducin (pg 12, praa 33; pg 59, para 111; pg 63, para 117; et al.). Example 4, Fig. 7 (para 23), Fig. 10 (para 26), Fig. 17A-V (para 33, Example 9) simply show pluripotent cells differentiated into “a retinal fate”; Examples 4 and 9 and Fig. 7, 10, 17 do not teach the cells obtained have the same structure as any known retinal progenitor. In fact, the specification does not teach using any marker that is specific for any retinal progenitor cell. Accordingly, the claims should be limited to obtaining cells of a retinal lineage. 
Given: 
i) the unpredictability of using both Pax6 and Tbx3 to differentiate vertebrate pluripotent cells into retinal progenitors;

iii) the lack of guidance in the specification regarding correlating transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Tbx3 and Pax6, culturing the embryos until stage 9, isolating animal caps and culturing them to stage 15, and transplanting the animal caps into a recipient embryo to any other method in Xenopus; 
iv) the lack of guidance for a retinal progenitor marker; and
v) the lack of correlative guidance between obtaining a retinal lineage expressing XAP-2 or transducin to obtaining any retinal progenitor, 
it would have required those of skill undue experimentation to administer any Tbx3 and Pax6 to any Xenopus pluripotent cell by any means or culture the cells under any “conditions suitable” to produce any retinal progenitors as broadly encompassed by claims 11 and 24 other transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Pax6 and Tbx3, culturing the transfected embryos, isolating “animal cap” tissue (i.e. pluripotent cells) from the cultured embryos (at stage 9), culturing the isolated “animal cap” tissue to stage 15, and transplanting the stage 15 “animal cap” tissue  into recipient embryos such that cells expressing Tubb2b (neural marker) and transducin (Gαt1) or XAP-2 (rod photoreceptor markers) are obtained.
Response to arguments
Applicants’ reference to case law (e.g. Marzocchi, Dihn-Nguyen, Stark, Jackson, Aangstadt) is noted; however, the fact pattern in the instant application are not the same as those in the case law. All of the Wands factors have been addressed in the rejection. 

Applicants point to paragraph 89 and 90 for how to recognize retinal progenitors. Applicants’ argument is not persuasive. The specification, specifically paragraphs 89 and 90, do not teach one marker for retinal progenitors. The specification is limited to obtaining cells expressing XAP-2 or transducin (see rejection) and does not correlate XAP-2 or transducin expression to retinal progenitors. The specification do not teach the cells expressing XAP-2 or transducin obtained in the Examples are anything other than rod photoreceptors. The specification does not teach the cells expressing XAP-2 or transducin in the Examples are capable of giving rise to multiple lineages as suggested in paragraph 90. 
Written Description

A) The specification lacks written description for administering Tbx3 and Pax6 to any species of vertebrate pluripotent cell, and culturing them under conditions such that any retinal progenitor is obtained as broadly encompassed by claims 11 and 24 other than Xenopus. 
The claims and their scope, the unpredictability, the teachings in the specification and the Examples are disused above. 
The specification does not provide adequate written description for performing the method of claim 11 or 24 in any vertebrate species other than Xenopus. This rejection assumes Examples 1-9 provide adequate written description for using Xenopus Tbx3 and Pax6 in Xenopus embryos. Applicants do not correlate the results in Xenopus to mammals, birds, fish or any other vertebrate as broadly encompassed by claims 11 and 24. It was unpredictable whether Tbx3 in combination with Pax6 would have ANY role in differentiating pluripotent mammalian cells into a retinal lineage because, unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development (Davenport and Lopez), because Tbx3 prevents differentiation of pluripotent mouse cells (Ivanova), because the role of Tbx3 in mouse development is in the realm of smooth muscle (Arnolds), because an eye factor in Xenopus is not necessarily an eye 
Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 

B) The specification does not provide adequate written description for administering any Tbx3 and Pax6 to any Xenopus pluripotent cell by any means or culturing the cells under any “conditions suitable” to produce any retinal progenitors as broadly encompassed by claims 11 and 24 other transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Pax6 and Tbx3, culturing the transfected embryos, 
The Xenopus 2-cell embryos and “animal cap” tissue (stage 9) in Examples 1-9 are the only source of pluripotent Xenopus cells exemplified by applicants when read in view of the references cited therein, specifically Viczian (JoVE, 2010, Vol. 39, pg 1-4) who took “advantage of the pluripotent nature of the Xenopus laevis animal cap” (abstract). The specification does not teach any Xenopus pluripotent cell line or culturing any pluripotent Xenopus cell line. The specification does not teach disaggregating a Xenopus embryo or stage 9 animal cap to obtain a culture of pluripotent Xenopus cells (as found with mouse and human ES cell culturing methods known in the art). 
The specification does not correlate administering Tbx3 and Pax6 to a 2-cell Xenopus embryo to administering Tbx3 and Pax6 to Xenopus animal cap tissue (pluripotent), a Xenopus pluripotent cell line, a disaggregated Xenopus embryo, or a disaggregated Xenopus animal cap. The specification does not teach how to culture disaggregated Xenopus embryo, disaggregated animal cap tissue, a pluripotent Xenopus cell line without the context of the Xenopus embryo or animal cap. Accordingly, the claims should be limited to administering Tbx3 and Pax6 to a Xenopus 2-cell embryo.
The specification and the art at the time of filing are limited to introducing Tbx3 and Pax6 as mRNA. The specification does not teach any means of introducing Tbx3 
The specification and the art at the time of filing are limited to introducing Xenopus Tbx3 and Pax6. The specification does not teach any other species of Tbx3 or Pax6. The specification does not correlate introducing Xenopus Tbx3 and Pax6 into Xenopus pluripotent cells to introducing mammalian, fish, bird or reptile Tbx3 and Pax6 into Xenopus embryos. The specification does not correlate introducing mammalian, bird, fish or reptile Tbx3 and Pax6 into Xenopus embryos such that the proteins would function as required to cause differentiation into a retinal lineage. Accordingly, the claims should be limited to using Xenopus Tbx3 and Pax6. 
The specification is limited to culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing them until stage 15, and transplanting them into a recipient Xenopus embryo to obtain cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12). The specification does not correlate culturing transfected 2-cell Xenopus embryos and isolating animal caps with merely culturing the transfected 2-cell Xenopus embryo. The specification does not correlate transplanting the animal caps into recipient embryos such that cells expressing XAP-2 (Examples 1, 5, 6) or transducin (Example 9) are 
The specification does not provide written description for obtaining retinal progenitors as required in claims 11 and 24. Specifically, applicants do not provide adequate written description that cells “organized into an eye-like structure” (pg 70, para 130) correlate to “retinal progenitors” as claimed. Applicants do not correlate cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12) to any retinal progenitor known in the art at the time of filing. Applicants describe rod photoreceptor markers XAP-2 (pg 8, para 23; pg 9, para 26; pg 11, para 31, et al.) and transducin (pg 12, praa 33; pg 59, para 111; pg 63, para 117; et al.). Example 4, Fig. 7 (para 23), Fig. 10 (para 26), Fig. 17A-V (para 33, Example 9) simply show pluripotent cells differentiated into “a retinal fate”; Examples 4 and 9 and Fig. 7, 10, 17 do not teach the cells obtained have the same structure as any known retinal progenitor. In fact, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 14, 16, 21, 23-26, 28-30 are rejected under 35 U.S.C. 102a1 as being anticipated by Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174). 
Viczian injected RNA encoding pax6 and tbx3 into 2 cell Xenopus embryos (pg 11, col. 1-2), then the tissue was culture in vitro and “collected animal caps at stage 9 [7,10], also called pluripotent cells here” (pg 11, col. 2, line 4). This is equivalent to administering Tbx3 and Pax6 to a vertebrate pluripotent cell as required in claims 11 and 24.  
“Tissue [“animal caps at stage 9, also called pluripotent cells”] was cultured in 0.76 MMR containing 50 mg/ml gentamicin sulphate to the equivalent of stage 15.” (pg 11, col. 2, line 4). Viczian called the stage 15 tissue in culture “an eye field-like retinal 
Viczian also taught: “ET [Tbx3] is an obvious candidate for co-injection experiments as it is expressed earlier than all other EFTFs and has the most restricted expression domain” (pg 5161, last 5 lines). 
Claims 13, 25 have been included because Viczian calls the pluripotent stage 15 animal cap tissue is from fetal tissue which is equivalent to “fetal tissue pluripotent stem cells”. They are also “embryonic stem cells” as required in claims 13 and 25 because they are from an embryo. 
Claims 14, 26 have been included because the mRNA inherently MUST have been “coupled to an intracellular delivery vehicle” as evidenced by expression which can only occur if the RNA has been delivered intracellularly. 
Claims 16 and 28 have been included because the transfected stage 9 “animal caps” (pluripotent cells) cultured to stage 15 (retinal lineage) were transplanted into a lesion in an eye of a recipient Xenopus embryo (pg 3) and because the “EFTF-expressing pluripotent cells generate morphologically normal eyes” which is equivalent to “conditions suitable for retinal organoid formation”.
Claims 21 and 29 have been included because mRNA injection was simultaneous (pg 11, col. 1-2). 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13-16, 21, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174) in view of Pavlakis (5965726), Wolff (Science, March 23, 1990, Vol. 247, pg 1465-1468), and Malone (PNAS, 1989, Vol. 86, pg 6077-6081). 
Viczian injected RNA encoding pax6 and tbx3 into 2 cell Xenopus embryos (pg 11, col. 1-2), then the tissue was culture in vitro and “collected animal caps at stage 9 [7,10], also called pluripotent cells here” (pg 11, col. 2, line 4). “Tissue [“animal caps at stage 9, also called pluripotent cells”] was cultured in 0.76 MMR containing 50 mg/ml gentamicin sulphate to the equivalent of stage 15.” (pg 11, col. 2, line 4). Viczian called the stage 15 tissue in culture “an eye field-like retinal cell lineage” (pg 3, lines 1-5; “EFTF-Expressing Pluripotent Cells Are Directed to a Retinal Lineage”). “ET [Tbx3] is an obvious candidate for co-injection experiments as it is expressed earlier than all other EFTFs and has the most restricted expression domain” (pg 5161, last 4 lines). Viczian not teach the mRNA was delivered using a cationic amphiphilic delivery reagent as required in claims 15 and 27.  
However, it was well-known in the art that cationic lipids were positively charged amphiphilic molecules, and Pavlakis taught “mRNA sequences containing elements that enhance stability have also been shown to be effectively translated in xenopus laevis embryos, with the use of cationic lipid vesicles” (para 135). Pavlakis cites Wolff who taught “With the use of cationic lipid vesicles (6), mRNA sequences containing elements that enhance stability can be efficiently translated in tissue culture cells (7) and in Xenopus laevis embryos (8)” (pg 1465, col. 2). Wolff’s citation 8 is Malone who taught RNA/lipofectin allowed at least 100-1000X increased transfection efficiency (pg 6079, col. 2, 1st full para). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to perform the method of claim 11 or 24 using the cationic lipid of Pavlakis, Wolff, or Malone as required in claims 15 or 27. Those of ordinary skill in the art at the time of filing would have been motivated to choose a cationic lipid to increase transfection efficiency 100-1000X (Malone above) and because the RNA/lipofectin protocol is able to transfect a wide variety of cell types (pg 6081, col. 1, 2nd paragraph). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

s 11, 13, 14, 16, 21-26, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174) in view of Daggett (5807689). 
Viczian injected RNA encoding pax6 and tbx3 into 2 cell Xenopus embryos (pg 11, col. 1-2), then the tissue was culture in vitro and “collected animal caps at stage 9 [7,10], also called pluripotent cells here” (pg 11, col. 2, line 4). “Tissue [“animal caps at stage 9, also called pluripotent cells”] was cultured in 0.76 MMR containing 50 mg/ml gentamicin sulphate to the equivalent of stage 15.” (pg 11, col. 2, line 4). Viczian called the stage 15 tissue in culture “an eye field-like retinal cell lineage” (pg 3, lines 1-5; “EFTF-Expressing Pluripotent Cells Are Directed to a Retinal Lineage”). This is equivalent to claims 11 and 24 (see above). Viczian did not teach the mRNA was delivered sequentially as required in claims 22 and 31.  
However, Daggett taught host cells, e.g. [ ] Xenopus [ ] can be sequentially transfected or co-transfected (DETX 68). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to perform the method of claim 11 or 24 using sequentially transfection. Those of ordinary skill in the art at the time of filing would have been motivated to transfect sequentially to ensure accuracy of transfection and to choose cells with the desired amount of expression of each protein. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.
Double Patenting

Response to arguments
Applicants argue the placement of the phrase “in vitro” in claims 11 and 24 is different; therefore, applicants conclude the scope of the claims is different. Applicants’ argument is not persuasive. The phrase “in vitro” in the preamble of claim 11 bears patentable weight because the method steps must be performed in vitro; therefore, “administering Tbx3 and Pax6 to a population of vertebrate pluripotent cells” must be in vitro in claim 11 which is the same as “administering Tbx3 and Pax6 to a population of vertebrate pluripotent cells in vitro” in claim 24. If the preamble does not bear patentable weight, clarification is required. If it does not, then it should be deleted. If Tbx3 and Pax6 
Conclusion
Rostovkaya (Nucleic Acids Res., 2012, Vol. 40, e150) and Rostovkaya (genesis, 2013, Vol. 51, pg 135-141) “Loss of Tbx3 in murine neural crest reduces enteric glia and causes cleft palate, but does not influence heart development or bowel transit”. 

No claim is allowed.  

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  


/MICHAEL C WILSON/Primary Examiner, Art Unit 1632